BOYD, Justice,
dissenting.
I respectfully dissent from the decision of the majority. I would hold that section 316.1975, Florida Statutes (1977),1 is unconstitutional as a denial of equal protection of the laws.
The statute establishes a classification that does not rest, upon a ground having a reasonable relation to the objective of the legislation. The purpose of the legislation is to prevent motor vehicle theft and to protect the public from hazardous driving by automobile thieves. A delivery vehicle is just as capable of being stolen if left unattended with the key in the ignition as is any other kind of motor vehicle. The fact that, without the exception for delivery vehicles, the law would inconvenience the owners and operators of such vehicles is no rational basis for the exception. The law inconveniences the owners and operators of all motor vehicles coming within the statute.
We should hold the statute unconstitutional so that the plaintiffs will have to establish negligence under general principles of our tort law without relying on the statute to show violation of a duty of care.

. 316.1975 Unattended motor vehicle. — No person driving or in charge of any motor vehicle except a licensed delivery truck or other delivery vehicle while making deliveries, shall permit it to stand unattended without first stopping the engine, locking the ignition, and removing the key. No vehicle shall be permitted to stand unattended upon any perceptible grade without stopping the engine and effectively setting the brake thereon and turning the front wheels to the curb or side of the street.